EXHIBIT FOR IMMEDIATE RELEASE INTERNATIONAL COAL GROUP REPORTS FIRST QUARTER 2009 RESULTS First Quarter Highlights: Ø Adjusted EBITDA increases to $44.5 million from $14.6 million Ø Net income improves to $3.7 million, or $0.02 per share Ø Margins expand by 144% to $8.94 per ton Ø Additional high-cost production idled in April Scott Depot, West Virginia, April 29, 2009 – International Coal Group, Inc. (NYSE:ICO) today reported its results for the first quarter of 2009. · Adjusted EBITDA, or earnings before deducting interest expense, income taxes, depreciation, depletion, amortization and minority interest, increased to $44.5 million for the first quarter of 2009 compared to $14.6 million for the first quarter of 2008. · Net income was $3.7 million, or $0.02 per share on a diluted basis, for the first quarter of 2009 compared with a net loss of $11.9 million, or $0.08 per share on a diluted basis, for the same quarter last year. · Revenues rose 21% to $305.0 million for the first quarter of 2009 compared to $251.9 million for the first quarter of 2008 despite lower sales volume. · Margin per ton sold increased 144% to $8.94 in the first quarter of 2009, compared to $3.67 for the same period last year, due to higher realized prices and improved cost performance. “We were pleased with our first quarter results, particularly given the depressed state of the coal market and overall economy,” said Ben Hatfield, President and CEO of ICG.“We achieved notable improvement in operating performance in the first quarter compared to the same period last year, particularly at our Beckley and Sentinel complexes.During the quarter, we benefited from more favorably priced utility contracts that were layered in during 2008. In addition to improved pricing, profit margins were enhanced by higher productivity and lower commodity costs.” Hatfield continued, “However, coal demand remained weak during the first quarter due to lower electricity demand, slumping steel production and fuel switching due to severely depressed natural gas prices. 1 “As we do not expect coal prices to improve before late 2009, we’ve taken steps to match lower-cost production with committed sales.So far this year, we have idled or delayed approximately 1.9 million tons of higher cost production capacity across three operations.We will continue to reassess our production mix throughout the downturn to determine whether additional production adjustments are necessary in response to market weakness.” Sales, Production and Reserves ICG sold 4.7 million tons of coal during the first quarter of 2009 compared to 4.9 million tons during the first quarter of 2008. Production totaled 4.5 million tons in the first quarter of 2009 versus 4.4 million tons in the same period of As of March 31, 2009, ICG controlled approximately 1.0 billion tons of coal reserves, located primarily in Illinois, Kentucky, West Virginia, Maryland and Virginia.Additionally, the Company controlled approximately 521 million tons of non-reserve coal deposits, which may be classified as reserves in the future as additional drilling and geotechnical work is completed. Operational and Other Updates · In late March and early April, the Company idled approximately 400,000 annual tons of deep mine production at the Flint Ridge and Raven mining complexes, and delayed the planned startup of a Hazard surface mine representing an additional 900,000 annual tons.Since the beginning of 2009, the Company has idled or delayed approximately 1.9 million annual tons of higher-cost production. · The U.S. Army Corps of Engineers reinstated the Clean Water Act Section 404 permit that was granted last year to our Hazard complex’s Thunder Ridge surface mine in Leslie County, Kentucky. The Company has successfully worked with the Corps over the past 15 months to address questions that led to the suspension of the permit in December 2007. · During the quarter, the Company terminated two coal supply contracts in response to customer requests. The Company received one-time payments totaling $5.8 million to forego shipments that were otherwise scheduled to occur over the balance of the year. These settlements helped mitigate the impact of various other shipments scheduled to occur during the quarter that were delayed due to weak market conditions. · Shipments were completed on a below-market legacy contract during the first quarter of 2009.The contract, for 550,000 tons per year of Central Appalachian coal, was priced in the low $30s. 2 Market Outlook and Committed Sales The Company continues to believe that long-term fundamentals for coal demand remain solid; however, spot prices during 2009 are expected to remain depressed due to high utility coal inventories, lower demand for electricity, competition from natural gas and continued weak demand for metallurgical coal. In response, coal producers have curtailed, and are expected to continue to curtail, production.Energy Information Administration data as of March 31, 2009 indicates U.S. production is down nearly 7.0 million tons year-to-date. Recent weekly production comparisons indicate a much stronger and accelerated producer response from all U.S. coal basins. The Company believes that total 2009 U.S. production could decline by 75.0 million to 100.0 million tons as compared to 2008. The Company’s committed and priced sales for 2009 are approximately 19.5 million tons, or 99% of revised shipment projections.Priced volume for 2009 averages approximately $60.00 per ton, excluding freight and handling expenses. Committed and priced sales for 2010 are approximately 13.6 million tons, or 72% of planned shipments, including 2.6 million tons subject to collared price adjustments for which the outcome can be projected with reasonable confidence.The Company projects an average price for the committed and priced sales of approximately $61.40 per ton, excluding freight and handling expenses. An additional 1.0 million tons of planned shipments are also committed but pricing is subject to a market reopener. Liquidity and Debt As of March 31, 2009, the Company had $66.6 million in cash.Total debt as of March 31, 2009 was $446.0 million, consisting primarily of $175.0 million of 10.25% Senior Notes and $225.0 million of 9% Convertible Senior Notes.As of March 31, 2009, the Company had $26.4 million in borrowing capacity available under its credit agreement.First quarter cash requirements included $18.8 million for capital expenditures. Outlook The Company has updated its guidance to reflect modifications to its production mix and the global economic conditions affecting the coal market: · For 2009, the Company expects to sell approximately 19.3 million to 19.9 million tons of coal.The average selling price is projected to be $59.50 to $60.00 per ton.The projected average cost per ton sold is $49.25 to $50.75, excluding selling, general and administrative expenses.The Company expects coal production to be approximately 18.5 million to 19.1 million tons. 3 · The Company’s updated outlook for its expected average coal pricing by region for 2009 is as follows: Region 2009 Forecast Central Appalachia $67.00- $68.00 Northern Appalachia $55.50- $56.50 Illinois Basin $32.00- $32.50 Average $59.50 - $60.00 · For 2010, based upon the recent weakness in coal demand, the Company expects to sell 18.5 million to 19.5 million tons of coal. Coal production is expected to total 18.0 million to 19.0 million tons. However, the Company plans to maintain idled mines in a status that allows timely reactivation if 2010 market demand is sufficient to support greater Central Appalachian production. · Due to the high degree of market uncertainty, the Company is not offering revenue or cost guidance for 2010. · The Company anticipates 2009 capital expenditures of approximately $90-$95 million. General Information ICG is a leading producer of coal in Northern and Central Appalachia and the Illinois Basin.The Company has 13 active mining complexes, of which 12 are located in Northern and Central Appalachia and one in Central Illinois.ICG’s mining operations and reserves are strategically located to serve utility, metallurgical and industrial customers domestically and internationally. 4 # # # Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, to identify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements.
